Smith, J.
(dissenting). The purpose of Miranda is to be sure that suspects are informed of their rights and understand them. That purpose is not undermined when police or prosecutors persuade a properly-informed suspect to waive his or her rights. I think that is all that happened here, and I would hold that defendants’ statements need not be suppressed.
The central holding of Miranda is that, before a suspect in custody is questioned, “[T]he following measures are required”:
“He must be warned prior to any questioning that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning if he so desires” (Miranda v Arizona, 384 US 436, 479 [1966]).
The Supreme Court also said in Miranda: “The defendant may waive effectuation of these rights, provided the waiver is made voluntarily, knowingly and intelligently” (id. at 444).
It is undisputed that both these defendants received proper Miranda warnings and agreed to answer questions. I do not argue that that ends the matter. Of course Miranda would be violated if the State had, as in Missouri v Seibert (542 US 600 [2004]), trapped defendants into telling their story before they heard their rights. And I agree with the majority that it would also be violated if the warnings were accompanied by statements that were directly or indirectly contrary to the warnings (majority op at 316). But no such statements were made here. There is nothing in the preamble that the Queens District Attorney’s office affixed to the warnings that expressly or impliedly contradicts the warnings themselves. No reasonable person in the position of either of these defendants would conclude from the preamble that he did not have a right to remain silent; that anything he said could not be used against him; that he was not entitled to a lawyer; or that the State would not provide him a lawyer free of charge.
*318I admit that the wording of the preamble is not perfect. Its third sentence — “If there is something you need us to investigate about this case, you have to tell us now so that we can look into it” — is unhappily phrased; I wish the word “please” had replaced the words “you have to.” But that change would not significantly alter the substance of the statement. No reasonable person would get the impression from this sentence that he literally had to speak on pain of punishment, or that the police would refuse to investigate anything that came to their attention later. In the unlikely event that any suspect even considered taking “you have to” literally, his confusion would be eliminated by the plain wording of the first Miranda warning: “You have the right to remain silent.” Viewed as a whole, what was said to each of these defendants before questioning began “reasonably conve[yed] . . . his rights as required by Miranda” (Florida v Powell, 559 US 50, 60 [2010] [internal quotation marks and citations omitted]).
The majority’s real complaint with the preamble is not that it is likely to confuse a suspect about what his rights are, but that it might persuade him to waive them. As the majority says, “a reasonable person in these defendants’ shoes might well have concluded, after having listened to the preamble, that it was in his best interest to get out his side of the story — fast” (majority op at 316). Indeed he might, but why should that distress us? In fact, if the suspect happened to be innocent — if he had nothing whatever to do with the crime — that conclusion would probably be correct. It is usually in the interest of an innocent person to give investigators the true facts as soon as possible, before the evidentiary trail has grown cold and before an alibi can be tainted by the suspicion of contrivance (cf. William J. Stuntz, Miranda’s Mistake, 99 Mich L Rev 975, 996-997 [2001] [arguing that an innocent suspect’s best chance to avoid incarceration and conviction is to persuade the police of his innocence before the State decides to press charges]). There are innocent people, though I hope not many, who are arraigned for crimes, and the preamble to the Miranda warnings, assuming it had any effect at all, might help some of them to avoid a period of unjust imprisonment, or even an unjust conviction.
But I do not suggest that it is the primary purpose or effect of the preamble to protect the innocent. The Queens District Attorney’s office surely assumes, perhaps correctly, that the great majority of people arrested and arraigned are guilty. The main purpose of the preamble is, no doubt, to persuade guilty people *319to speak, in the hope that they will either admit their guilt or, in denying it, tell a story that can be proved false. The preamble seeks to exploit the natural impulse of any guilty defendant to think that he can talk his way out of trouble, by persuading police or prosecutors either that he is innocent or that he deserves leniency. But Miranda does not require law enforcement officials to repress, or forbid them to encourage, the tendency of criminals to talk too much. That tendency greatly contributes to the efficiency of law enforcement; many more crimes would go unpunished if it did not exist.
The records in these cases lead me to conclude that these two defendants, assuming they listened attentively to both the preamble to the Miranda warnings and the warnings themselves, knew their rights, and decided, freely and voluntarily, to waive them. As it turns out that was, as it often is, a foolish choice, but the privilege against self-incrimination protects suspects against government coercion, not against their own foolishness. I would reverse the Appellate Division orders.
Chief Judge Lippman and Judges Graffeo, Pigott, Rivera and Abdus-Salaam concur; Judge Smith dissents in an opinion.
In each case: Order affirmed.